 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY SCOTT CLYDE,                                  No. 2:16-CV-1166-MCE-DMC-P
12                        Plaintiff,
13              v.                                          FINDINGS AND RECOMMENDATIONS
14    JASON W. LIPPERT, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is defendant Goldsmith’s motion for summary

19   judgment (ECF No. 35) and plaintiff’s statement of non-opposition thereto (ECF No. 38).1

20                   The Federal Rules of Civil Procedure provide for summary judgment or summary

21   adjudication when “the pleadings, depositions, answers to interrogatories, and admissions on file,

22   together with affidavits, if any, show that there is no genuine issue as to any material fact and that

23   the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

24   standard for summary judgment and summary adjudication is the same. See Fed. R. Civ. P.

25   56(a), 56(c); see also Mora v. ChemTronics, 16 F. Supp. 2d. 1192, 1200 (S.D. Cal. 1998). One of

26   the principal purposes of Rule 56 is to dispose of factually unsupported claims or defenses. See

27
            1
                     Defendant Lippert has filed an answer (ECF No. 14) and the case has been scheduled (ECF No.
28   29).
                                                            1
 1   Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Under summary judgment practice, the

 2   moving party

 3                  . . . always bears the initial responsibility of informing the district court of
                    the basis for its motion, and identifying those portions of “the pleadings,
 4                  depositions, answers to interrogatories, and admissions on file, together
                    with the affidavits, if any,” which it believes demonstrate the absence of a
 5                  genuine issue of material fact.
 6                  Id., at 323 (quoting former Fed. R. Civ. P. 56(c)); see also Fed. R. Civ. P. 56(c)(1).
 7                  If the moving party meets its initial responsibility, the burden then shifts to the

 8   opposing party to establish that a genuine issue as to any material fact actually does exist. See

 9   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to

10   establish the existence of this factual dispute, the opposing party may not rely upon the

11   allegations or denials of its pleadings but is required to tender evidence of specific facts in the

12   form of affidavits, and/or admissible discovery material, in support of its contention that the

13   dispute exists. See Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586 n.11. The

14   opposing party must demonstrate that the fact in contention is material, i.e., a fact that might

15   affect the outcome of the suit under the governing law, Anderson v. Liberty Lobby, Inc., 477 U.S.

16   242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th

17   Cir. 1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could

18   return a verdict for the nonmoving party, Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436

19   (9th Cir. 1987). To demonstrate that an issue is genuine, the opposing party “must do more than

20   simply show that there is some metaphysical doubt as to the material facts . . . . Where the record
21   taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

22   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted). It is sufficient that “the

23   claimed factual dispute be shown to require a trier of fact to resolve the parties’ differing versions

24   of the truth at trial.” T.W. Elec. Serv., 809 F.2d at 631.

25                  In resolving the summary judgment motion, the court examines the pleadings,

26   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any.
27   See Fed. R. Civ. P. 56(c). The evidence of the opposing party is to be believed, see Anderson,

28   477 U.S. at 255, and all reasonable inferences that may be drawn from the facts placed before the
                                                         2
 1   court must be drawn in favor of the opposing party, see Matsushita, 475 U.S. at 587.

 2   Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s obligation to

 3   produce a factual predicate from which the inference may be drawn. See Richards v. Nielsen

 4   Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir.

 5   1987). Ultimately, “[b]efore the evidence is left to the jury, there is a preliminary question for the

 6   judge, not whether there is literally no evidence, but whether there is any upon which a jury could

 7   properly proceed to find a verdict for the party producing it, upon whom the onus of proof is

 8   imposed.” Anderson, 477 U.S. at 251.

 9                  Given plaintiff’s statement of non-opposition, defendant’s evidence is necessarily

10   undisputed. The court has reviewed the undisputed evidence submitted in support of defendant’s

11   motion and finds it establishes the lack of any genuine disputes of material fact and that defendant

12   is entitled to judgment in his favor as a matter of law. In making these findings, the court notes

13   again that plaintiff filed a statement of non-opposition to defendant’s motion.

14                  Based on the foregoing, the undersigned recommends that defendant’s unopposed

15   motion for summary judgment (ECF No. 35) be granted.

16                  These findings and recommendations are submitted to the United States District

17   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

18   after being served with these findings and recommendations, any party may file written objections

19   with the court. Responses to objections shall be filed within 14 days after service of objections.

20   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.
21   Ylst, 951 F.2d 1153 (9th Cir. 1991).

22

23   Dated: June 20, 2019
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        3
